DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PALM BEACH POLO, INC.,
                            Appellant,

                                    v.

              THE VILLAGE OF WELLINGTON and ACME
                     IMPROVEMENT DISTRICT,
                           Appellees.

                              No. 4D16-3490

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 2014CA006176
XXXXMB.

  Alexander L. Domb of Alexander L. Domb, P.A., Wellington, for
appellant.

  Claudio Riedi of Lehtinen Schultz Riedi Catalano & de la Fuente,
PLLC, Miami, and Laurie Stilwell Cohen, Wellington, for appellees.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.